      Case 1:20-cr-00189-PLM ECF No. 35, PageID.165 Filed 12/17/20 Page 1 of 1


                                  UNITED STATES OF AMERICA
                                UNITED STATES DISTRICT COURT
                            FOR THE WESTERN DISTRICT OF MICHIGAN
                                     SOUTHERN DIVISION
                                            _____

UNITED STATES OF AMERICA,

               Plaintiff,                                    Case No. 1:20-cr-189

v.                                                           Honorable Paul L. Maloney

JAMES ALLEN MOORE,
                                                             ORDER
               Defendant.
                                             /



               Pursuant to the Due Process Protections Act, the government is reminded of its

prosecutorial obligations pursuant to Brady v. Maryland, 373 U.S. 83 (1963) and its progeny, to disclose

material that is favorable to the defendant and material to defendant’s guilt or punishment, and the

government is ordered to comply with this obligation. The failure to do so in a timely manner may result

in consequences, including dismissal of the indictment or information, exclusion of government evidence

or witnesses, adverse instructions, dismissal of charges, contempt proceedings, sanctions by the Court, or

any other remedy that is just under the circumstances.

               IT IS SO ORDERED.


Date: December 17, 2020                                      /s/ Ray Kent
                                                             RAY KENT
                                                             United States Magistrate Judge
